EXHIBIT 1 Trading Symbols (TSX-V: LM; OTC BB: LMDCF) 151 Bloor St Suite 703 Toronto, Ontario Canada M5S 1S4 Tel:416.927.7000 Fax : 416.927.1222 151 Bloor St Jianwai SOHO, Building 17, Suite 601 39 East Third Ring Road Dong San Huan Zhong Lu Beijing 100022 China Tel:86.10.5160.0152 Fax:86.10.5160.1801 www.lingomedia.com Form 51 – 102 F1 Management Discussion and Analysis Second Quarter Ended June 30, 2009 (Unaudited – Prepared by Management) August 28, 2009 1 Notice to Reader Management has compiled the unaudited financial statements of Lingo Media Corporation (“Lingo Media” or the “Company”) consisting of the Consolidated Interim Balance Sheet as at June 30, 2009 and the Interim Statements of Deficit, Operations, and Cash Flows for the six months ended June 30, 2009.All amounts are stated in Canadian Dollars.An accounting firm has not reviewed or audited this interim financial information. Cautions Regarding Forward-Looking Statements This Management Discussion and Analysis ("MD&A") contains certain forward-looking statements, which reflect Management's expectations regarding the Company's results of operations, performance, business prospects and opportunities. Statements about the Company's future plans and intentions, results, levels of activity, performance, goals or achievements or other future events constitute forward-looking statements. Wherever possible, words such as "may," "will," "should," "could," "expect," "plan," "intend," "anticipate," "believe," "estimate," "predict," or "potential" or the negative or other variations of these words, or similar words or phrases, have been used to identify these forward-looking statements. These statements reflect management's current beliefs and are based on information currently available to management as at the date hereof. Forward-looking statements involve significant risk, uncertainties and assumptions. Many factors could cause actual results, performance or achievements to differ materially from the results discussed or implied in the forward-looking statements. These factors should be considered carefully and readers should not place undue reliance on the forward-looking statements. Although the forward-looking statements contained in this MD&A are based upon what management believes to be reasonable assumptions, the Company cannot assure readers that actual results will be consistent with these forward-looking statements. These forward-looking statements are made as of the date of this MD&A, and the Company assumes no obligation to update or revise them to reflect new events or circumstances, except as required by law. Many factors could cause the actual results, performance or achievements of the Company to be materially different from any future results, performance or achievements that may be expressed or implied by such forward-looking statements, including general economic and market segment conditions, competitor activity, product capability and acceptance, international risk, currency exchange rates and technology changes. More detailed assessment of the risks that could cause actual results to materially differ than current expectations is contained in the "Risk Assessment" section of this MD&A. MANAGEMENT DISCUSSION AND ANALYSIS FOR THE SECOND QUARTER ENDED JUNE 30, 2009 The following MD&A of Lingo Media Corporation’s financial condition and results of operations, prepared as of August 28, 2009, should be read in conjunction with the Company's interim financial statements for the six months ended June 30, 2009 and the Company’s annual audited consolidated financial statements and accompanying notes for the years ended December 31, 2008 and 2007, which have been prepared in accordance with Canadian Generally Accepted Accounting Principles.All dollar amounts are in Canadian dollars unless stated otherwise. These documents can be found on the SEDAR website, www.sedar.com. Our MD&A is intended to enable readers to gain an understanding of Lingo Media’s current results and financial position.To do so, we provide information and analysis comparing the results of operations and financial position for the current period to those of the preceding comparable period.We also provide analysis and commentary that we believe is required to assess the Company's future prospects.Accordingly, certain sections of this report contain forward-looking statements that are based on current plans and expectations.These forward-looking statements are affected by risks and uncertainties that are discussed in this document and that could have a material impact on future prospects.Readers are cautioned that actual results could vary. 2 Summary Description of Lingo Media Lingo Media is a diversified online and print based education product and services company. Speak2Me Inc. ("Speak2Me"), a subsidiary acquired in 2007, is a new media company focused on interactive learning in China through its internet-based English language learning platform. In China, Lingo Media continues to expand its legacy business via its wholly-owned subsidiary Lingo Learning Inc. ("Lingo Learning"), a print-based publisher of English language learning programs.In Canada, Lingo Media through its 70.33% subsidiary A+ Child Development (Canada) Ltd. ("A+") specialized in distributing early childhood cognitive development programs.In December 2008, A+ filed a Notice of Intent to Make a Proposal under the Bankruptcy and Insolvency Act (“Proposal”) which was later approved by A+’s creditors and by the Superior Court of Justice in April 2009.A+ is currently inactive and its operating results are disclosed under discontinued operations. As of June 30, 2009, the Company operated two distinct business segments as follows: Online English Language Learning The Company offers an online English language learning platform that will be offered across a number of verticals. Through its free www.speak2me.cn website, the Company operates the largest online English language learning community in China. Speak2Me also plans to offer fee-based training solutions to corporations, governments, educational institutions, and consumers. Speak2Me incorporates Lingo Media's proven pedagogy with fun, interactive lesson modules to address the rapidly growing need for spoken English in China and abroad.
